Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William Johnny Martin appeals the district court’s order upholding the Commissioner’s denial of his applications for disability insurance benefits and supplemental security income. We have reviewed the record and find no reversible error. Accordingly, we affirm. Martin v. Colvin, No. 5:14-cv-00032-RLV, 2015 WL 1602077 (W.D.N.C. Apr. 9, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED